DETAILED ACTION
Applicant’s amendment and response dated 12/7/2021 has been provided in response to the 9/1/2021 Office Action which rejected claims 1-20, wherein claims 1, 2, 4 and 10-12 have been amended. Thus, claims 1-20 remain pending in this application and have been fully considered by the examiner.
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5, 8, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Aleksandrov et al (US Patent Application Publication 2016/0266890 A1) in view of Shepard et al (US Patent Application Publication 20050228798 A1).
As to claim 1, Aleksandrov teaches a software update device (See e.g. Fig.1, 110 and associated text) connected to one or more other software update devices (see e.g. Fig.1, 140 and associated text) and a server (See e.g. Fig.1, 120 and associated text) via a network (see e.g. Fig.1, 130 and associated text), the software update device comprising: 
a communication interface to communicate with the one or more other software update devices (see e.g. [0014] - mobile computing device 110 and peer mobile computing device 140 may be an electronic device or a computing system capable of sending and receiving data and communicating with server 120 or another mobile computing device (e.g., mobile computing device 110 communicates with peer mobile computing device 140 and the converse) over network 130 and Fig.4, 410 and associated text, e.g. [0050]),
a central processing unit (CPU) (see e.g. Fig.4, 404 and associated text, e.g. [0046]),
a memory in communication with the CPU, the memory storing a plurality of instructions executable by the CPU (see Fig.4, 406 and associated text, e.g. [0047]) to cause the software update device to implement:
a reception unit that receives update data from the server (See e.g. [0036] - intelligent mobile application install client program 300 begins the download of server version update application 122 based on update policy 124 and [0037] - intelligent mobile application install client program 300 downloads the update to mobile application 112,
an update unit that updates software using the update data (see e.g. [0039] - If intelligent mobile application install client program 300 determines the download is complete, then intelligent mobile application install client program 300 completes (e.g., mobile computing device 110 includes the latest version of application software),
an update timing reception unit that receives and stores an update timing (e.g. update policy) from the server defining a plurality of update triggers (e.g. a delay and window of opportunity) to execute updating the software of the software device (see e.g. [0017] – update policy 124 is a file created by intelligent mobile application update program 200 to establish the parameters to govern the update of a mobile application; update policy 124 resides on server 120 and [0028] – intelligent mobile application update program 200 determines a delay and window of opportunity for update policy; intelligent mobile application update program 200 may determine the delay as a computed random time delay that facilitates the distribution of requests over a time period for a CDN location by balancing and optimizing the workload to ensure mobile computing devices, such as mobile computing device 110, receive an update in a timely manner; intelligent mobile application update program 200 determines a window of opportunity for the download to occur within (e.g., amount of time within which the download should be able to complete based on the file size and the data rate of the connection, duration of the download). Intelligent mobile application update program 200 utilizes the window of opportunity to aid in the distribution of an update to mobile computing devices;  The time limit presented by the window of opportunity provides a mechanism to postpone one download and begin another download to continue movement within the queue),
a notification information reception unit that receives from the server notification information defining each of the plurality of update triggers (see e.g. [0031] - intelligent mobile application install client program 300 receives update policy 124 from intelligent mobile application update program 200. Intelligent mobile application update program 200 receives update policy 124 within a push notification (i.e., server initiated transmission) in terms of at least one of: [a destination to which the respective update trigger will be transmitted, a software package name, or] a software version (See e.g. [0029] - Update policy 124 includes the software application update package (e.g., version of software to update mobile application 112 to, such as server version update application 122), CDN location, and delay),
an update start determination unit that causes the update unit to execute updating of the software when it is determined that all of the update triggers described in the update timing have been received (See e.g. [0036] - In decision 310, intelligent mobile application install client program 300 determines whether trigger criteria are met; If intelligent mobile application install client program 300 determines the trigger criteria are met (decision 310, yes branch), then intelligent mobile application install client program 300 begins the download of server version update application 122 based on update policy 124).

Aleksandrov does not specifically teach a plurality of update triggers that must be received from the one or more other software update devices, an update trigger notification unit that transmits an update trigger of the plurality of update triggers from the software update device, to one or more of the other software update devices, or the server, based on the notification information received from the server or an update trigger reception unit that receives an update trigger of the plurality of update triggers specified in the update timing received from the server from one or more of the other software update devices.

a plurality of update triggers (e.g. authorization token and update synchronization request), that must be received from the one or more other software update devices (e.g. child service node 404, see e.g. [0030] - a software provider 110 submits a software update to the root update service node 102. According to rules established at the root update service node 102, the update is eventually distributed to the corporate update service node 104. Upon receiving the update, per the rules established by the administrator, the corporate update service node 104 distributes the update to the members of the evaluation group (defined as only the child update service node 106, [0039]- To those client computers and child update service nodes that are authenticated and authorized to access updates on an update service node, the authentication/authorization module 210 issues an authorization token that must be used in conjunction with obtaining updates, [0054]- To begin the updating process, at event 408 the child update service node 404 authenticates and authorizes itself with the parent update service node 402 and [0059] - the child update service node 404 submits an update synchronization request, along with the authorization token, identifying the selected products for whose updates the child update service node is currently seeking), an update trigger notification unit that transmits an update trigger from the software update device (e.g. parent service node 402), to one or more of the other software update devices (e.g. child service node 404) [or the server,]  based on notification information received from the server (see e.g. [0052] - At some point after the parent update service node 402 receives the software update from the software provider 110, the child update service node 404 begins a process for obtaining software updates from the parent update service node, [0053] - an administrator, via the administration user interface 218, may selectively configure the child update service node 404 to automatically obtain the latest software updates available on the parent update service node 402 on a periodic basis. As one example, an administrator may configure the child update service node 404 to obtain the latest software updates from its parent update service node 402 on a daily and/or hourly basis, as well as specify the time-of-day that the automatic update process is to commence; Similarly, an administrator may manually initiate the update process through the administration user interface 218, [0055] - After properly authenticating and authorizing with the parent update service node 402, at event 410 the parent update service node 402 returns an authorization token to the child update service node 404), and 
an update trigger reception unit that receives an update trigger of the plurality of update triggers from one or more of the other software update devices (see e.g. [0059] - the child update service node 404 submits an update synchronization request, along with the authorization token, identifying the selected products for whose updates the child update service node is currently seeking) and [0064] - Because the child update service node 404 has been authorized to obtain the software update previously received at event 406, at event 440 the parent update service node 402 determines that the software update is "available" for the child update service node and includes corresponding update information in the update list. Thereafter, at event 442, the parent update service node 402 returns the update list, now identifying the software update received at event 406, to the child update service node 404).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Aleksandrov to incorporate/implement the limitations as taught by Shepard in order to provide a more efficient method/system of controlling and distributing software updates.
As to claim 2, Aleksandrov teaches a software update device (See e.g. Fig.1, 110 and associated text) connected to one or more other software update devices (see e.g. Fig.1, 140 and associated text) and a server (See e.g. Fig.1, 120 and associated text) via a network (see e.g. Fig.1, 130 and associated text), the software update device comprising: 
a communication interface to communicate with the one or more other software update devices (see e.g. [0014] - mobile computing device 110 and peer mobile computing device 140 may be an electronic device or a computing system capable of sending and receiving data and communicating with server 120 or another mobile computing device (e.g., mobile computing device 110 communicates with peer mobile computing device 140 and the converse) over network 130 and Fig.4, 410 and associated text, e.g. [0050]),
a central processing unit (CPU) (see e.g. Fig.4, 404 and associated text, e.g. [0046]),
a memory in communication with the CPU, the memory storing a plurality of instructions executable by the CPU (see Fig.4, 406 and associated text, e.g. [0047]) to cause the software update device to implement:
a reception unit that receives update data from the server (See e.g. [0036] - intelligent mobile application install client program 300 begins the download of server version update application 122 based on update policy 124 and [0037] - intelligent mobile application install client program 300 downloads the update to mobile application 112,
 an update unit that updates software using the update data (see e.g. [0039] - If intelligent mobile application install client program 300 determines the download is complete, then intelligent mobile application install client program 300 completes (e.g., mobile computing device 110 includes the latest version of application software),
an update timing reception unit that receives and stores an update timing (e.g. update policy) from the server defining a plurality of update triggers (e.g. a delay and window of opportunity) to execute updating the software of the software device (see e.g. [0017] – update policy 124 is a file created by intelligent mobile application update program 200 to establish the parameters to govern the update of a mobile application; update policy 124 resides on server 120 and [0028] – intelligent mobile application update program 200 determines a delay and window of opportunity for update policy; intelligent mobile application update program 200 may determine the delay as a computed random time delay that facilitates the distribution of requests over a time period for a CDN location by balancing and optimizing the workload to ensure mobile computing devices, such as mobile computing device 110, receive an update in a timely manner; intelligent mobile application update program 200 determines a window of opportunity for the download to occur within (e.g., amount of time within which the download should be able to complete based on the file size and the data rate of the connection, duration of the download). Intelligent mobile application update program 200 utilizes the window of opportunity to aid in the distribution of an update to mobile computing devices;  The time limit presented by the window of opportunity provides a mechanism to postpone one download and begin another download to continue movement within the queue),
 an update start determination unit that causes the update unit to execute updating of the software when it is determined that all of the update triggers described in the update timing have been received (See e.g. [0036] - In decision 310, intelligent mobile application install client program 300 determines whether trigger criteria are met; If intelligent mobile application install client program 300 determines the trigger criteria are met (decision 310, yes branch), then intelligent mobile application install client program 300 begins the download of server version update application 122 based on update policy 124).

Aleksandrov does not specifically teach a plurality of update triggers that must be received from the one or more other software update devices or an update trigger reception unit that receives an update trigger of the plurality of update triggers specified in the update timing received from the server from one or more of the other software update devices.

In an analogous art of updating software, however, Shepard teaches a plurality of update triggers (e.g. authorization token and update synchronization request), that must be received from the one or more other software update devices (e.g. child service node 404, see e.g. [0030] - a software provider 110 submits a software update to the root update service node 102. According to rules established at the root update service node 102, the update is eventually distributed to the corporate update service node 104. Upon receiving the update, per the rules established by the administrator, the corporate update service node 104 distributes the update to the members of the evaluation group (defined as only the child update service node 106, [0039]- To those client computers and child update service nodes that are authenticated and authorized to access updates on an update service node, the authentication/authorization module 210 issues an authorization token that must be used in conjunction with obtaining updates, [0054]- To begin the updating process, at event 408 the child update service node 404 authenticates and authorizes itself with the parent update service node 402 and [0059] - the child update service node 404 submits an update synchronization request, along with the authorization token, identifying the selected products for whose updates the child update service node is currently seeking), and 
an update trigger reception unit that receives an update trigger of the plurality of update triggers from one or more of the other software update devices (see e.g. [0059] - the child update service node 404 submits an update synchronization request, along with the authorization token, identifying the selected products for whose updates the child update service node is currently seeking) and [0064] - Because the child update service node 404 has been authorized to obtain the software update previously received at event 406, at event 440 the parent update service node 402 determines that the software update is "available" for the child update service node and includes corresponding update information in the update list. Thereafter, at event 442, the parent update service node 402 returns the update list, now identifying the software update received at event 406, to the child update service node 404).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Aleksandrov to incorporate/implement the limitations as taught by Shepard in order to provide a more efficient method/system of controlling and distributing software updates.

As to claim 3, Aleksandrov teaches a software update device (See e.g. Fig.1, 110 and associated text) connected to one or more other software update devices (see e.g. Fig.1, 140 and associated text) and a server (See e.g. Fig.1, 120 and associated text) via a network (see e.g. Fig.1, 130 and associated text), the software update device comprising: 
a communication interface to communicate with the one or more other software update devices (see e.g. [0014] - mobile computing device 110 and peer mobile computing device 140 may be an electronic device or a computing system capable of sending and receiving data and communicating with server 120 or another mobile computing device (e.g., mobile computing device 110 communicates with peer mobile computing device 140 and the converse) over network 130 and Fig.4, 410 and associated text, e.g. [0050]),
a central processing unit (CPU) (see e.g. Fig.4, 404 and associated text, e.g. [0046]),
a memory in communication with the CPU, the memory storing a plurality of instructions executable by the CPU (see Fig.4, 406 and associated text, e.g. [0047]) to cause the software update device to implement:
a reception unit that receives update data from the server (See e.g. [0036] - intelligent mobile application install client program 300 begins the download of server version update application 122 based on update policy 124 and [0037] - intelligent mobile application install client program 300 downloads the update to mobile application 112,
 an update unit that updates software using the update data (see e.g. [0039] - If intelligent mobile application install client program 300 determines the download is complete, then intelligent mobile application install client program 300 completes (e.g., mobile computing device 110 includes the latest version of application software).
an update timing reception unit that receives and stores an update timing (e.g. update policy) from the server defining a plurality of update triggers (e.g. a delay and window of opportunity) to execute updating the software of the software device (see e.g. [0017] – update policy 124 is a file created by intelligent mobile application update program 200 to establish the parameters to govern the update of a mobile application; update policy 124 resides on server 120 and [0028] – intelligent mobile application update program 200 determines a delay and window of opportunity for update policy; intelligent mobile application update program 200 may determine the delay as a computed random time delay that facilitates the distribution of requests over a time period for a CDN location by balancing and optimizing the workload to ensure mobile computing devices, such as mobile computing device 110, receive an update in a timely manner; intelligent mobile application update program 200 determines a window of opportunity for the download to occur within (e.g., amount of time within which the download should be able to complete based on the file size and the data rate of the connection, duration of the download). Intelligent mobile application update program 200 utilizes the window of opportunity to aid in the distribution of an update to mobile computing devices;  The time limit presented by the window of opportunity provides a mechanism to postpone one download and begin another download to continue movement within the queue),
a notification information reception unit that receives from the server notification information defining each of the plurality of update triggers (see e.g. [0031] - intelligent mobile application install client program 300 receives update policy 124 from intelligent mobile application update program 200. Intelligent mobile application update program 200 receives update policy 124 within a push notification (i.e., server initiated transmission) in terms of at least one of: [a destination to which the respective update trigger will be transmitted, a software package name, or] a software version (See e.g. [0029] - Update policy 124 includes the software application update package (e.g., version of software to update mobile application 112 to, such as server version update application 122), CDN location, and delay),
an update start determination unit that causes the update unit to execute updating of the software when it is determined that all of the update triggers described in the update timing have been received (See e.g. [0036] - In decision 310, intelligent mobile application install client program 300 determines whether trigger criteria are met; If intelligent mobile application install client program 300 determines the trigger criteria are met (decision 310, yes branch), then intelligent mobile application install client program 300 begins the download of server version update application 122 based on update policy 124).

Aleksandrov does not specifically teach a plurality of update triggers that must be received from the one or more other software update devices or an update trigger notification unit that transmits an update trigger of the plurality of update triggers from the software update device, to one or more of the other software update devices, or the server, based on the notification information received from the server.

In an analogous art of updating software, however, Shepard teaches a plurality of update triggers (e.g. authorization token and update synchronization request), that must be received from the one or more other software update devices (e.g. child service node 404, see e.g. [0030] - a software provider 110 submits a software update to the root update service node 102. According to rules established at the root update service node 102, the update is eventually distributed to the corporate update service node 104. Upon receiving the update, per the rules established by the administrator, the corporate update service node 104 distributes the update to the members of the evaluation group (defined as only the child update service node 106, [0039]- To those client computers and child update service nodes that are authenticated and authorized to access updates on an update service node, the authentication/authorization module 210 issues an authorization token that must be used in conjunction with obtaining updates, [0054]- To begin the updating process, at event 408 the child update service node 404 authenticates and authorizes itself with the parent update service node 402 and [0059] - the child update service node 404 submits an update synchronization request, along with the authorization token, identifying the selected products for whose updates the child update service node is currently seeking), an update trigger notification unit that transmits an update trigger from the software update device (e.g. parent service node 402), to one or more of the other software update devices (e.g. child service node 404) [or the server,]  based on notification information received from the server (see e.g. [0052] - At some point after the parent update service node 402 receives the software update from the software provider 110, the child update service node 404 begins a process for obtaining software updates from the parent update service node, [0053] - an administrator, via the administration user interface 218, may selectively configure the child update service node 404 to automatically obtain the latest software updates available on the parent update service node 402 on a periodic basis. As one example, an administrator may configure the child update service node 404 to obtain the latest software updates from its parent update service node 402 on a daily and/or hourly basis, as well as specify the time-of-day that the automatic update process is to commence; Similarly, an administrator may manually initiate the update process through the administration user interface 218, [0055] - After properly authenticating and authorizing with the parent update service node 402, at event 410 the parent update service node 402 returns an authorization token to the child update service node 404).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Aleksandrov to 

As to claim 5, Aleksandrov teaches wherein the notification information received from the server further defines that the update trigger is transmitted when the reception unit completes downloading of the update data prior to installing the update (see e.g. [0029] - intelligent mobile application update program 200 sends update policy 124 to intelligent mobile application install client program 300 over network 130. Update policy 124 includes the software application update package (e.g., version of software to update mobile application 112 to, such as server version update application 122), CDN location, and delay), but does not specifically teach that the update trigger is transmitted from the software update device and the update trigger notification unit transmits the update trigger when the reception unit completes downloading the update data prior to installing the update. 
In an analogous art of updating software, however, Quilty teaches that an update trigger is transmitted from the software update device (see e.g. [0028] - the master radio base station is configured (1) to receive an upgrade policy downloaded from the master radio base station and that the update trigger notification unit transmits an update trigger when the reception unit completes downloading the update data prior to installing the update (See e.g. [0071] - During and/or upon completion of the upgrade, as act 6-6 upgrade monitor 84 of master radio base station RBSM monitors and receives progress/status reports from the radio base stations of the cluster which are undergoing upgrade. Thus, upgrade monitor 84 receives progress/status report messages 98 from the radio base stations comprising the cluster).

	As to claim 8, Aleksandrov also teaches the software update device according to claim 1 further comprising: a storage unit (see e.g. [0048] - Mobile application 112, server version update application 122, update policy 124, peer version update application 142, intelligent mobile application update program 200, and intelligent mobile application install client program 300 are stored in persistent storage 408 for execution and/or access by one or more of the respective computer processors 404 via one or more memories of memory 406, wherein the update trigger reception unit stores the received update trigger in the storage unit, and the update start determination unit determines whether to start the update based on the update trigger stored in the storage unit (See e.g. [0036] - In decision 310, intelligent mobile application install client program 300 determines whether trigger criteria are met; If intelligent mobile application install client program 300 determines the trigger criteria are met (decision 310, yes branch), then intelligent mobile application install client program 300 begins the download of server version update application 122 based on update policy 124).

As to claim 10, Aleksandrov teaches a software update system (see Fig.1 and associated text) comprising a plurality of software update devices (see Fig.1: 110, 140 and associated text, e.g. [0013], [0014] and [0020]) and a server (see Fig.1, 120 and associated text), wherein the server includes a distribution unit (see Fig.1, 200 and associated text) that distributes update data for updating software (see e.g. [0019]), and each of the plurality of software update devices comprises:
a communication interface to communicate with the one or more other software update devices (see e.g. [0014] - mobile computing device 110 and peer mobile computing device 140 may be an electronic device or a computing system capable of sending and receiving data and communicating with server 120 or another mobile computing device (e.g., mobile computing device 110 communicates with peer mobile computing device 140 and the converse) over network 130 and Fig.4, 410 and associated text, e.g. [0050]),
a central processing unit (CPU) (see e.g. Fig.4, 404 and associated text, e.g. [0046]),
a memory in communication with the CPU, the memory storing a plurality of instructions executable by the CPU (see Fig.4, 406 and associated text, e.g. [0047]) to cause the software update device to implement:
a reception unit that receives update data from the server (See e.g. [0036] - intelligent mobile application install client program 300 begins the download of server version update application 122 based on update policy 124 and [0037] - intelligent mobile application install client program 300 downloads the update to mobile application 112,
 an update unit that updates software using the update data (see e.g. [0039] - If intelligent mobile application install client program 300 determines the download is complete, then intelligent mobile application install client program 300 completes (e.g., mobile computing device 110 includes the latest version of application software),
an update timing reception unit that receives and stores an update timing (e.g. update policy) from the server defining a plurality of update triggers (e.g. a delay and window of opportunity) to execute updating the software of each of a plurality of software devices (see e.g. [0017] – update policy 124 is a file created by intelligent mobile application update program 200 to establish the parameters to govern the update of a mobile application; update policy 124 resides on server 120 and [0028] – intelligent mobile application update program 200 determines a delay and window of opportunity for update policy; intelligent mobile application update program 200 may determine the delay as a computed random time delay that facilitates the distribution of requests over a time period for a CDN location by balancing and optimizing the workload to ensure mobile computing devices, such as mobile computing device 110, receive an update in a timely manner; intelligent mobile application update program 200 determines a window of opportunity for the download to occur within (e.g., amount of time within which the download should be able to complete based on the file size and the data rate of the connection, duration of the download). Intelligent mobile application update program 200 utilizes the window of opportunity to aid in the distribution of an update to mobile computing devices;  The time limit presented by the window of opportunity provides a mechanism to postpone one download and begin another download to continue movement within the queue),
a notification information reception unit that receives from the server notification information defining each of the plurality of update triggers (see e.g. [0031] - intelligent mobile application install client program 300 receives update policy 124 from intelligent mobile application update program 200. Intelligent mobile application update program 200 receives update policy 124 within a push notification (i.e., server initiated transmission) in terms of at least one of: [a destination to which the respective update trigger will be transmitted, a software package name, or] a software version (See e.g. [0029] - Update policy 124 includes the software application update package (e.g., version of software to update mobile application 112 to, such as server version update application 122), CDN location, and delay),
an update start determination unit that causes the update unit to execute updating of the software  of each of the plurality of software update devices when it is determined that all of the update triggers described in the update timing have been received (See e.g. [0036] - In decision 310, intelligent mobile application install client program 300 determines whether trigger criteria are met; If intelligent mobile application install client program 300 determines the trigger criteria are met (decision 310, yes branch), then intelligent mobile application install client program 300 begins the download of server version update application 122 based on update policy 124).

Aleksandrov does not specifically teach a plurality of update triggers that must be received from each of the plurality of software update devices or the one or more other software update devices or an update trigger notification unit that transmits an update trigger of the plurality of update triggers from the software update device, to one or more of the other software update devices, or the server, based on the notification information received from the server or an update trigger reception unit that receives an update trigger of the plurality of update triggers specified in the update timing received from the server from one or more of the other software update devices.

In an analogous art of updating software, however, Shepard teaches a plurality of update triggers (e.g. authorization token and update synchronization request), that must be received from the one or more other software update devices (e.g. child service node 404, see e.g. [0030] - a software provider 110 submits a software update to the root update service node 102. According to rules established at the root update service node 102, the update is eventually distributed to the corporate update service node 104. Upon receiving the update, per the rules established by the administrator, the corporate update service node 104 distributes the update to the members of the evaluation group (defined as only the child update service node 106, [0039]- To those client computers and child update service nodes that are authenticated and authorized to access updates on an update service node, the authentication/authorization module 210 issues an authorization token that must be used in conjunction with obtaining updates, [0054]- To begin the updating process, at event 408 the child update service node 404 authenticates and authorizes itself with the parent update service node 402 and [0059] - the child update service node 404 submits an update synchronization request, along with the authorization token, identifying the selected products for whose updates the child update service node is currently seeking), an update trigger notification unit that transmits an update trigger from the software update device (e.g. parent service node 402), to one or more of the other software update devices (e.g. child service node 404) [or the server,]  based on notification information received from the server (see e.g. [0052] - At some point after the parent update service node 402 receives the software update from the software provider 110, the child update service node 404 begins a process for obtaining software updates from the parent update service node, [0053] - an administrator, via the administration user interface 218, may selectively configure the child update service node 404 to automatically obtain the latest software updates available on the parent update service node 402 on a periodic basis. As one example, an administrator may configure the child update service node 404 to obtain the latest software updates from its parent update service node 402 on a daily and/or hourly basis, as well as specify the time-of-day that the automatic update process is to commence; Similarly, an administrator may manually initiate the update process through the administration user interface 218, [0055] - After properly authenticating and authorizing with the parent update service node 402, at event 410 the parent update service node 402 returns an authorization token to the child update service node 404), and 
an update trigger reception unit that receives an update trigger of the plurality of update triggers from one or more of the other software update devices (see e.g. [0059] - the child update service node 404 submits an update synchronization request, along with the authorization token, identifying the selected products for whose updates the child update service node is currently seeking) and [0064] - Because the child update service node 404 has been authorized to obtain the software update previously received at event 406, at event 440 the parent update service node 402 determines that the software update is "available" for the child update service node and includes corresponding update information in the update list. Thereafter, at event 442, the parent update service node 402 returns the update list, now identifying the software update received at event 406, to the child update service node 404).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Aleksandrov to incorporate/implement the limitations as taught by Shepard in order to provide a more efficient method/system of controlling and distributing software updates.

As to claim 15, Aleksandrov also teaches the software update device according to claim 1 further comprising: a storage unit (see Aleksandrov: e.g. [0048] - Mobile application 112, server version update application 122, update policy 124, peer version update application 142, intelligent mobile application update program 200, and intelligent mobile application install client program 300 are stored in persistent storage 408 for execution and/or access by one or more of the respective computer processors 404 via one or more memories of memory 406, wherein the update trigger reception unit stores the received update trigger in the storage unit, and the update start determination unit determines whether to start the update based on the update trigger stored in the storage unit (See e.g. [0036] - In decision 310, intelligent mobile application install client program 300 determines whether trigger criteria are met; If intelligent mobile application install client program 300 determines the trigger criteria are met (decision 310, yes branch), then intelligent mobile application install client program 300 begins the download of server version update application 122 based on update policy 124).

6.	Claims 4, 11, 12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Aleksandrov in view of Shepard, as applied to claims 1, 2 and 3 above, and further in view of Quilty (US Patent Application Publication 2009/0119655A1).
As to claim 4, Aleksandrov teaches wherein Page 3 of 9Application No. To be determinedAttorney Docket No. 114615.PC407USnotification information received from the server further defines that the update trigger is transmitted when the software installation of the update  is completed (see e.g. [0029] and [0038]), but does not specifically teach that an update trigger is transmitted from the software update device  to the one or more of the other software update devices.
In an analogous art of updating software, however, Shepard teaches that an update trigger is transmitted from the software update device (e.g. parent service node 402) to the one or more of the other software update devices (e.g. child service node 404, See e.g. [0039]- To those client computers and child update service nodes that are authenticated and authorized to access updates on an update service node, the authentication/authorization module 210 issues an authorization token that must be used in conjunction with obtaining updates, [0054]- To begin the updating process, at event 408 the child update service node 404 authenticates and authorizes itself with the parent update service node 402).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Aleksandrov to incorporate/implement the limitations as taught by Shepard in order to provide a more efficient method/system of controlling and distributing software updates.
Aleksandrov in view of Shepard does not specifically teach the update trigger notification unit transmits the update trigger from the software update device when the update unit completes installing the update of the software.
In an analogous art of updating software, however, Quilty teaches the update trigger notification unit transmits the update trigger from the software update device when the update unit completes installing the update of the software (See e.g. [0071] - During and/or upon completion of the upgrade, as act 6-6 upgrade monitor 84 of master radio base station RBSM monitors and receives progress/status reports from the radio base stations of the cluster which are undergoing upgrade. Thus, upgrade monitor 84 receives progress/status report messages 98 from the radio base stations comprising the cluster).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Aleksandrov in view of Shepard to incorporate/implement the limitations as taught by Quilty in order to provide a more efficient method/system of upgrading a large number of devices in a shorter amount of time for the purpose of saving bandwidth.

As to claim 11, Aleksandrov in view of Shepard teaches wherein Page 3 of 9Application No. To be determinedAttorney Docket No. 114615.PC407USnotification information received from the server further defines that the update trigger is transmitted when the software installation of the update is completed (see Aleksandrov: e.g. [0029] and [0038]), but does not specifically teach that the update trigger is transmitted from the software update device and an update trigger notification unit transmits the update trigger  from the software update device when the update unit completes installing the update of the software.
In an analogous art of updating software, however, Quilty teaches that an update trigger is transmitted from the software update device (see e.g. [0028] - the master radio base station is configured (1) to receive an upgrade policy downloaded from the master radio base station and the update trigger notification unit transmits the update trigger from the software update device when the update unit completes installing the update of the software (See e.g. [0071] - During and/or upon completion of the upgrade, as act 6-6 upgrade monitor 84 of master radio base station RBSM monitors and receives progress/status reports from the radio base stations of the cluster which are undergoing upgrade. Thus, upgrade monitor 84 receives progress/status report messages 98 from the radio base stations comprising the cluster).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Aleksandrov in view of Shepard to incorporate/implement the limitations as taught by Quilty in order to provide a more efficient method/system of upgrading a large number of devices in a shorter amount of time for the purpose of saving bandwidth.

As to claim 12, Aleksandrov in view of Shepard also teaches wherein the notification information received from the server further defines that the update trigger is transmitted when the reception unit completes downloading of the update data prior to installing the update (Aleksandrov:  e.g. [0029] - intelligent mobile application update program 200 sends update policy 124 to intelligent mobile application install client program 300 over network 130. Update policy 124 includes the software application update package (e.g., version of software to update mobile application 112 to, such as server version update application 122), CDN location, and delay), but does not specifically teach that the update trigger is transmitted from the software update device and the update trigger notification unit transmits the update trigger when the reception unit completes downloading the update data prior to installing the update. 
In an analogous art of updating software, however, Quilty teaches that an update trigger is transmitted from the software update device (see e.g. [0028] - the master radio base station is configured (1) to receive an upgrade policy downloaded from the master radio base station and that the update trigger notification unit transmits an update trigger when the reception unit completes downloading the update data prior to installing the update (See e.g. [0071] - During and/or upon completion of the upgrade, as act 6-6 upgrade monitor 84 of master radio base station RBSM monitors and receives progress/status reports from the radio base stations of the cluster which are undergoing upgrade. Thus, upgrade monitor 84 receives progress/status report messages 98 from the radio base stations comprising the cluster).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Aleksandrov in view of Shepard to incorporate/implement the limitations as taught by Quilty in order to provide a more 

As to claim 17, Aleksandrov in view of Shepard teaches wherein Page 3 of 9Application No. To be determinedAttorney Docket No. 114615.PC407USthe notification information received from the server further defines that the update trigger is transmitted when the software installation of the update is completed (see e.g. [0029] and [0038]), but does not specifically teach that the update trigger is transmitted from the software update device and the update trigger notification unit transmits the update trigger  from the software update device when the update unit completes installing the update of the software.
In an analogous art of updating software, however, Quilty teaches that an update trigger is transmitted from the software update device (see e.g. [0028] - the master radio base station is configured (1) to receive an upgrade policy downloaded from the master radio base station and the update trigger notification unit transmits the update trigger from the software update device when the update unit completes installing the update of the software (See e.g. [0071] - During and/or upon completion of the upgrade, as act 6-6 upgrade monitor 84 of master radio base station RBSM monitors and receives progress/status reports from the radio base stations of the cluster which are undergoing upgrade. Thus, upgrade monitor 84 receives progress/status report messages 98 from the radio base stations comprising the cluster).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Aleksandrov in view of Shepard to incorporate/implement the limitations as taught by Quilty in order to provide a more 
As to claim 18, Aleksandrov in view of Shepard teaches wherein the notification information received from the server further defines that the update trigger is transmitted when the reception unit completes downloading of the update data prior to installing the update (see Aleksandrov: e.g. [0029] - intelligent mobile application update program 200 sends update policy 124 to intelligent mobile application install client program 300 over network 130. Update policy 124 includes the software application update package (e.g., version of software to update mobile application 112 to, such as server version update application 122), CDN location, and delay), but does not specifically teach that the update trigger is transmitted from the software update device and the update trigger notification unit transmits the update trigger when the reception unit completes downloading the update data prior to installing the update. 
In an analogous art of updating software, however, Quilty teaches that an update trigger is transmitted from the software update device (see e.g. [0028] - the master radio base station is configured (1) to receive an upgrade policy downloaded from the master radio base station and that the update trigger notification unit transmits an update trigger when the reception unit completes downloading the update data prior to installing the update (See e.g. [0071] - During and/or upon completion of the upgrade, as act 6-6 upgrade monitor 84 of master radio base station RBSM monitors and receives progress/status reports from the radio base stations of the cluster which are undergoing upgrade. Thus, upgrade monitor 84 receives progress/status report messages 98 from the radio base stations comprising the cluster). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Aleksandrov in view of  (see [0084]).

7.	Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Aleksandrov in view of Shepard, as applied to claims 1, 2, and 3 above, and further in view of Moeller et al (US Patent Application Publication 2016/0371077 A1).

As to claims 6, 13, and 19, Aleksandrov in view of Shepard teaches the limitations of claims 1, 2, and 3, but does not specifically teach wherein the software update device is mounted on a vehicle, the update timing includes a state of on or off of an ignition of the vehicle, and the update start determination unit can detect the on or off of the ignition.
In analogous art of updating software, however, Moeller teaches wherein the software update device is mounted on a vehicle (see Fig.1 and associated text, e.g. [0121] - The update package downloaded to each vehicle 115 TCU 119 includes an Update Manager 121 that TCU 119 executes to validate an update flash memory image, validate an update rule set, monitor each ECU 123 being updated, initiate each update, and report update status to Download Manager 105, the update timing includes a state of on or off of an ignition of the vehicle (See e.g. [0123] -All updates are performed at an ignition off cycle; All updates are performed at an ignition off cycle. The TCU monitors the state of its associated ECU being updated and other vehicle systems to ensure that an update is safe, and the update start determination unit can detect the on or off of the ignition (See e.g. [0123] -All updates are performed at an ignition off cycle; All updates are performed at an ignition off cycle. The TCU monitors the state of its associated ECU being updated and other vehicle systems to ensure that an update is safe).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Aleksandrov in view of Shepard to incorporate/implement the limitations as taught by Moeller in order to provide a more efficient and cost-effective method of automatically updating device software, as suggested by Moeller (see [0008]).

8.	Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aleksandrov in view of Shepard, as applied to claims 1, 2, and 3 above, and further in view of Sperling et al (US Patent Application Publication 2006/0106806 A1).
As to claims 7, 14 and 20, Aleksandrov in view of Shepard teaches the limitations of claims 1, 2, and 3, but does not specifically teach wherein the software update device is mounted on a vehicle connected to Internet, the update timing includes disconnection with the Internet, and the update start determination unit can detect the disconnection.
In analogous art of updating software, however, Sperling teaches wherein the software update device is mounted on a vehicle connected to Internet (see e.g. [0020]), the update timing includes disconnection with the Internet (see e.g. [0021] - The mobile device update manager 12 is adapted to detect a connection with the Internet 30 and transmit requests to the update system 20 for software updates; the update manager 12 detects state information, including whether the mobile device is idle or in use, and whether the mobile device is roaming. In this embodiment, requests for updates may be initiated automatically when the mobile station is idle and operating on its own carrier network), and the update start determination unit can detect the disconnection (see e.g. [0021] - The mobile device update manager 12 is adapted to detect a connection with the Internet 30 and transmit requests to the update system 20 for software updates; the update manager 12 detects state information, including whether the mobile device is idle or in use, and whether the mobile device is roaming. In this embodiment, requests for updates may be initiated automatically when the mobile station is idle and operating on its own carrier network).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Aleksandrov in view of Shepard to incorporate/implement the limitations as taught by Sperling in order to provide a more secure process of updating device software, as suggested by Sperling (see [0005]).

9. 	Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Aleksandrov in view of Shepard, as applied to claims 1 and 2 above, and further in view of Morton (US Patent Application Publication 2010/0325622 A1).
As to claims 9 and 16, Aleksandrov in view of  Shepard teaches the limitations of claims 1 and 2, but does not specifically teach wherein the software update device is connected to a control unit, and the update unit updates at least one piece of software of the software update device and software of the control unit.
In an analogous art of updating software, however, Morton teaches wherein the software update device (e.g. software updating system 102) is connected to a control unit (e.g. device 101) and the update unit (e.g. update agent) updates at least one piece of software of the software update device and software of the control unit (See Fig.5b and associated text, e.g. the load modules required by the update agent, i.e. in this example load modules A, B and the update agent UA itself, are updated in a failsafe manner using the first set of update instructions of the delta update package and [0088] - In a first stage any updates to load modules that are required by the update agent are performed as well as any updates to the update agent itself. These updates are performed in a fail-safe manner, such that an operational version of the load modules required by the update agent is always present in the electronic device).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Aleksandrov in view of Shepard to incorporate/implement the limitations as taught by Morton in order to provide a more efficient and fail-safe process of updating software of a device, as suggested by Morton (see [0008]).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        


/s. sough/SPE, Art Unit 2192